        Case 4:21-cv-00041 Document 1 Filed on 01/06/21 in TXSD Page 1 of 9




                               IN THE UNITED STATES DISTRICT COURT
                               FOR THE SOUTHERN DISTRICT OF TEXAS
                                        HOUSTON DIVISION

FRANCISCA DELAGARZA,                                     §
   Plaintiff,                                            §
                                                         §
v.                                                       §   CIVIL ACTION NO. 4:21-cv-00041
                                                         §      JURY TRIAL DEMANDED
FAMILY DOLLAR STORES OF                                  §
TEXAS, LLC,                                              §
   Defendant.                                            §
                                                         §



                 DEFENDANT FAMILY DOLLAR STORES OF TEXAS, LLC’S
                             NOTICE OF REMOVAL



         Pursuant to 28 U.S.C. § 1441, Federal Rule of Civil Procedure 81, and Local Rule

81, Defendant FAMILY DOLLAR STORES OF TEXAS, LLC (hereinafter referred to as “FAMILY

DOLLAR”) hereby removes to this Court, the state court action described in Paragraph 1

below. Pursuant to 28 U.S.C. § 1446(a), FAMILY DOLLAR sets forth the following "short

and plain statement of the grounds for removal."

                                    A.      THE REMOVED CASE

         1.       The removed case is a civil action filed with the 295th Judicial District

Court in Harris County, Texas, on or about December 11, 2020, styled Francisca

DeLaGarza v. Family Dollar Stores of Texas, LLC; Cause No. 2020-79655 (the "State Court

Action"). The case arises from an alleged injury sustained by Plaintiff, Corine Harvey,


DELAGARZA/DEFENDANT FAMILY DOLLAR STORES OF TEXAS, LLC
NOTICE OF REMOVAL
DOC# 7494155V1 (58000.00596)                                                        1|P A G E
        Case 4:21-cv-00041 Document 1 Filed on 01/06/21 in TXSD Page 2 of 9




on or about June 10, 2017 while in FAMILY DOLLAR’S store located in Houston, Harris

County, Texas.

                        B.     DOCUMENTS FROM REMOVED ACTION

         2.        Pursuant to Local Rule 81 and 28 U.S.C. 1446(a), FAMILY DOLLAR attaches

the following documents to this Notice of Removal as Exhibit "A":

              i.   All executed service of process;

           ii.     Pleadings asserting causes of action, e.g., petitions, counterclaims, cross
                   actions, third-party actions, interventions and all answers to such
                   pleadings;

          iii.     The docket sheet;

          iv.      Index of matters being filed; and

           v.      A list of all counsel of record, including addresses, telephone numbers
                   and parties presented.

                                  C.      REMOVAL PROCEDURE

         3.        Except as otherwise expressly provided by Act of Congress, any civil

action brought in a State Court of which the district courts of the United States have

original jurisdiction may be removed to the district court of the United States for the

district and division embracing the place where the action is pending. 28 U.S.C. § 1441.

The Houston Division of the Southern District Court of Texas is the United States

district and division embracing Harris County, Texas, the county in which the State

Court Action is pending.


DELAGARZA/DEFENDANT FAMILY DOLLAR STORES OF TEXAS, LLC
NOTICE OF REMOVAL
DOC# 7494155V1 (58000.00596)                                                           2|P A G E
        Case 4:21-cv-00041 Document 1 Filed on 01/06/21 in TXSD Page 3 of 9




         4.       FAMILY DOLLAR was served with a copy of Plaintiff's Original Petition,

("Petition") on December 17, 2020, through its registered agent. Therefore, this Notice of

Removal is filed within the time limits specified in 28 U.S.C. § 1446(b).

         5.       Pursuant to 28 U.S.C. § 1446(a), true and correct copies of all process,

pleadings and orders in the State Court Action as of the date of this pleading are

attached hereto as Exhibit "A" and incorporated herein for all purposes.

         6.       FAMILY DOLLAR will promptly give all parties written notice of the filing of

this Notice of Removal and will promptly file a copy of this Notice of Removal with the

295th Judicial District Court of Harris County, Texas, where the action is currently

pending.

                                      D.      VENUE IS PROPER

         7.       The United States District Court for the Southern District of Texas is the

proper venue for removal of the state court action pursuant to 28 U.S.C. § 1441(a)

because the 295th Judicial District Court in Harris County, Texas, is located within the

jurisdiction of the United States District Court for the Southern District of Texas,

Houston Division.

                  E.           COMPLETE DIVERSITY OF CITIZENSHIP EXISTS

         8.       This is a civil action that falls under the Court's original jurisdiction

pursuant to 28 U.S.C. § 1332 and is one that may be removed to this Court based on

diversity of citizenship in accordance with 28 U.S.C. §§ 1441 and 1446.

DELAGARZA/DEFENDANT FAMILY DOLLAR STORES OF TEXAS, LLC
NOTICE OF REMOVAL
DOC# 7494155V1 (58000.00596)                                                        3|P A G E
        Case 4:21-cv-00041 Document 1 Filed on 01/06/21 in TXSD Page 4 of 9




           9.     As admitted in her Petition, Plaintiff is an individual who resides in

Harris County, Texas." 1

           10.    Defendant FAMILY DOLLAR is a foreign limited liability company

organized and existing under the laws of the Commonwealth of Virginia. As a limited

liability company, FAMILY DOLLAR is comprised of one member entity: Family Dollar

Stores of Ohio, Inc., which has a one-hundred percent (100%) interest in FAMILY

DOLLAR.

           11.    Because Plaintiff is a resident of the State of Texas and Defendant FAMILY

DOLLAR is not, complete diversity of citizenship exists pursuant to 28 U.S.C. § 1332.

      F.         THE AMOUNT IN CONTROVERSY REQUIREMENT IS SATISFIED

           12.    Plaintiff alleges in her Original Petition that she seeks damages not to

exceed $75,000. 2 Plaintiff also seeks to recover damages against FAMILY DOLLAR for: (a)

past and future medical expenses; (b) past and future pain, suffering and mental

anguish; (c) past and future physical impairment; (d) past and future physical

disfigurement; (e) and lost wages and future loss of earning capacity. 3

           13.    Plaintiff impermissibly pleads that the amount in controversy does not

exceed $75,000. Despite Plaintiff's contention that the amount in controversy is no more

than $75,000, viewing the Petition in its totality demonstrates that the damages Plaintiff


1 Pl. Original Petition at ¶ 4.
2 See Pl. Original Petition at ¶ 3.
3 Id. at ¶ 13.



DELAGARZA/DEFENDANT FAMILY DOLLAR STORES OF TEXAS, LLC
NOTICE OF REMOVAL
DOC# 7494155V1 (58000.00596)                                                      4|P A G E
        Case 4:21-cv-00041 Document 1 Filed on 01/06/21 in TXSD Page 5 of 9




seeks are more than likely in excess of $75,000. Further, Plaintiff's damage-limiting

statement was made in bad faith as it goes beyond the permissible pleading

requirements of Texas Rule of Civil Procedure Rule 47 (c). As such, the only conclusion

that can be reached is that the Plaintiff's damages-limiting statement in the Petition is

included for the sole purpose of evading this Court's jurisdiction.

         14.      District courts interpreting Rule 47 have continued to hold that plaintiffs

may not plead unliquidated damages in a specific amount. 4 When determining the

amount in controversy, federal courts consult the state court petition. The sum claimed

by the plaintiff controls if the claim is apparently made in good faith. 5 However,

Plaintiff’s specific damages statement should not be deemed the amount in controversy

because “[s]uch manipulation is surely characterized as bad faith." 6 Texas Rule of Civil

Procedure 47(c) requires plaintiffs to plead a specific range of damages, by asserting one

of the five (5) available statements expressly set forth therein. The Rule requires a

plaintiff to state that she seeks: (1) only monetary relief of $100,000 or less including

damages of any kind penalties, costs expenses, pre-judgment interest, and attorneys'

4 See, e.g., A &C Disc. Pharmacy, L.L.C. v. Caremark, L.L.C., Civ. A. No. 3:16–CV–0264–D, 2016 WL 3126237,

at *2 n.2 (N.D. Tex. June 3, 2016)("[B]ecause Rule 47 'requires plaintiffs to state their damage requests in
the form of... prescribed, broad ranges, that provision effectively preclude[s] plaintiffs from requesting
specific damage amounts.'(citation omitted)); Chavez v. State Farm Lloyds, Civ. A. No. 7:15–CV–487, 2016
WL 641634, at *2 (S.D. Tex. Feb. 18, 2016) ("[W]hile it is true that [Rule 47] was amended 'to require a
more specific statement of the relief sought by a party,' Texas law simply does not permit a plaintiff to
plead that he or she seeks damages not to exceed $75,000." (citing Tex. R. Civ. P. 47)).
5 See Bourne v. Wal-Mart Stores, Inc., 582 F. Supp. 828, 838 (E.D. Tex. 2008).
6 Garcia v. Kellogg USA, Inc., No. 7:13-CV-00347, 2013 WL 4735169, at *1 (S.D. Tex. Sept. 3, 2013) (citing De

Aguilar, 47 F.3d at 1410); see also Ford v. United Parcel Serv., Inc. (Ohio), No. 3:14-CV-1872-D, 2014 WL
4105965, at *2 (N.D. Tex. Aug. 21, 2014); Espinoza v. Allstate Texas Lloyds, 222 F. Supp.3d 529, 536 (W.D.
Tex. 2016).

DELAGARZA/DEFENDANT FAMILY DOLLAR STORES OF TEXAS, LLC
NOTICE OF REMOVAL
DOC# 7494155V1 (58000.00596)                                                                     5|P A G E
        Case 4:21-cv-00041 Document 1 Filed on 01/06/21 in TXSD Page 6 of 9




fees; (2) monetary relief of $100,000 of less and non-monetary relief; (3) monetary relief

over $100,000 but not more than $200,000; (4) monetary relief over $200,000, but not

more than $1,000,000; or (5) monetary relief of over $1,000,000.7 Plaintiff, however, took

an unnecessary step further and added that "the amount in controversy" to avoid

removal to federal court. Texas law has never permitted a plaintiff to plead that he or

she seeks damages of “$75,000 or less.” 8

         15.      The Plaintiff is well aware that her damages exceed $75,000 and is trying

to avoid federal court. For example, Wilson v. Hibu is instructive on this issue. 9 In that

case, the court stated that Rule 47 does not provide plaintiff with "a means to avoid

federal jurisdiction" by pleading that her damages were only $75,000 or less. 10 In

denying the plaintiff's motion for remand, the court determined that plaintiff's

allegations regarding the amount of monetary relief in the petition could not serve as a

basis for remand. 11

         16.      Thus, there is no justifiable reason for Plaintiff to plead damages in

manner that she did in the Petition and in violation of Rule 47, unless she is




7 See, Tex. R. Civ. Pro. 47(c).
8 Chavez v. State Farm Lloyds, Civ. A. No. 7:15–CV–487, 2016 WL 641634, at *2.
9 Wilson v. Hibu, Civ. A. 3:13-CV-2012-L, 2013 WL 5803816, at *3 (N.D. Tex. Oct. 28, 2013).
10 Id.
11 Id.


DELAGARZA/DEFENDANT FAMILY DOLLAR STORES OF TEXAS, LLC
NOTICE OF REMOVAL
DOC# 7494155V1 (58000.00596)                                                                  6|P A G E
        Case 4:21-cv-00041 Document 1 Filed on 01/06/21 in TXSD Page 7 of 9




purposefully trying to evade federal jurisdiction. Because Plaintiff's damages-limiting

statement was made in bad faith, it does not control the Court's analysis. 12

         17.      Therefore, based on all of the aforementioned facts, the State Court Action

may be removed to this Court by FAMILY DOLLAR in accordance with the provisions of

28 U.S.C. § 1441(a) because: (i) this action is a civil action pending within the jurisdiction

of the United States District Court for the Southern District of Texas; (ii) this action is

between citizens of different states; and (iii) the amount in controversy exceeds $ 75,000,

exclusive of interest and costs.

                               G.     FILING OF REMOVAL PAPERS

         18.      Pursuant to 28 U.S.C. § 1446(d), FAMILY DOLLAR is providing written

notice of the filing of this Notice of Removal to all counsel of record and is filing a copy

of this Notice with the 295th Judicial District Court, Harris County Texas, in which this

action was originally commenced.

                                         H.      CONCLUSION

         19.      Defendant, FAMILY DOLLAR STORES             OF   TEXAS, LLC, hereby removes the

above-captioned action from the 295th Judicial District Court Harris County Texas, and

requests that further proceedings be conducted in the United States District Court for

the Southern District of Texas, Houston Division, as provided by law.

12See Chavez, 2016 WL 641634, at *2 (holding that plaintiff's statement that her damages were "less than
$75,000.00" were impermissible under Texas law, did not control the court's analysis of the amount in
controversy, and was made in bad faith); Ford v. United Parcel Serv., Inc. (Ohio), Civ. A. No. 3:14-CV-1872-
D, 2014 WL 4105965, at *2 (N.D. Tex. Aug. 21, 2014) (same).

DELAGARZA/DEFENDANT FAMILY DOLLAR STORES OF TEXAS, LLC
NOTICE OF REMOVAL
DOC# 7494155V1 (58000.00596)                                                                    7|P A G E
        Case 4:21-cv-00041 Document 1 Filed on 01/06/21 in TXSD Page 8 of 9




                                                   Respectfully submitted,

                                                   MAYER LLP

                                                   4400 Post Oak Parkway, Suite 1980
                                                   Houston, Texas 77027
                                                   713.487.2000 / Fax 713.487.2019

                                                   By:     Raul I. Saenz
                                                         Kevin P. Riley
                                                         Attorney-in-Charge
                                                         State Bar No. 16929100
                                                         Southern Bar No. 13766
                                                         E-Mail: kriley@mayerllp.com
                                                         Raul I. Saenz
                                                         State Bar No. 24093092
                                                         Southern Bar No. 2924208
                                                         E-Mail: rsaenz@mayerllp.com

                                              ATTORNEYS FOR DEFENDANT
                                              FAMILY DOLLAR STORES OF TEXAS, LLC




DELAGARZA/DEFENDANT FAMILY DOLLAR STORES OF TEXAS, LLC
NOTICE OF REMOVAL
DOC# 7494155V1 (58000.00596)                                                           8|P A G E
        Case 4:21-cv-00041 Document 1 Filed on 01/06/21 in TXSD Page 9 of 9




                                    CERTIFICATE OF SERVICE

      This is to certify that on the 6th day of January 2021, a true and correct copy of the
foregoing has been forwarded to all counsel of record as follows:

       Pedro E. Perez-Navejar                       ☒E-MAIL AND/OR E-SERVICE
           DASPIT LAW FIRM                          ☐HAND DELIVERY
     440 Louisiana St., Suite 1400                  ☐FACSIMILE
        Houston, Texas 77002                        ☐OVERNIGHT MAIL
    Email: e-service@daspitlaw.com                  ☐REGULAR, FIRST CLASS MAIL
                                                    ☐ECM
         ATTORNEY FOR PLAINTIFF                     ☐CERTIFIED MAIL/RETURN RECEIPT REQUESTED


                                                         Raul I. Saenz
                                                   Raul I. Saenz




DELAGARZA/DEFENDANT FAMILY DOLLAR STORES OF TEXAS, LLC
NOTICE OF REMOVAL
DOC# 7494155V1 (58000.00596)                                                        9|P A G E
